Citation Nr: 0523055	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due solely to the service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from January to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In August 2005, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to financial 
hardship.  


REMAND

The current record includes VA outpatient treatment records 
from Upstate New York dating up to January 2003; VA 
outpatient treatment records from Bay Pines, Florida, dating 
from April to May 2003; the reports of VA examinations of the 
appellant in October and December 2002; and the reports of VA 
hospitalizations in October 1998, October 2000, and July 
2002.  

In July 2004, the appellant submitted a written statement in 
which she declared that her service-connected PTSD (the only 
service-connected disability) had worsened recently, 
requiring increased levels of medication in the past year and 
again in the last month.  The appellant stated that she was 
receiving regular treatment for her PTSD at the Albany VA 
Medical Center (MC) and at the VA outpatient clinic in Fonda, 
NY.  She also noted that she had recently been hospitalized 
at the VAMC in Albany, NY, and these medical records were 
subsequently received.  It appears to the Board that, in 
light of the appellant's contentions, a current VA 
psychiatric examination is needed, as well as copies of all 
VA outpatient psychiatric treatment records dating from after 
January 2003.  

The Board has also noted that the appellant has not received 
a notification letter which satisfies the requirements of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) pertaining to her TDIU 
claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims seeking 
an increased rating for PTSD and a TDIU, 
to include notice that the appellant 
should submit any pertinent evidence in 
her possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event 
the AMC or the RO should obtain copies of 
all relevant VA outpatient psychiatric 
treatment records from the VAMC in 
Albany, NY, and the VA Outpatient Clinic 
in Fonda, NY, dating from after January 
2003.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Then, the appellant should be 
scheduled for a VA psychiatric 
examination to determine the current 
degree of severity of her service-
connected PTSD.  Any indicated studies 
must be performed, and the claims files 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims files were 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of social and occupational 
impairment resulting from the 
service-connected PTSD, to include 
whether it renders the appellant 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  

If the veteran is found to have any 
other chronic acquired psychiatric 
disorder, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's active 
service or to a service-connected 
disability.  

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorders found to be 
present.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted concerning the 
issues currently on appeal.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

